Citation Nr: 1638549	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-23 810 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for oral cancer.

2.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972 and April 1977 to April 1979 with subsequent National Guard service.  

These matters are before the Board of Veterans' Appeals Board on appeal from the July 2011 (oral cancer/malignant neoplasm of the gum) and March 2012 (peripheral neuropathy) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a February 2013 videoconference hearing.  A copy of the transcript is associated with the file.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1970 to May 1972 and April 1977 to April 1979.

2.  In August 10, 2016, the Veteran died; the Board was notified of his death in September 2016.


CONCLUSION OF LAW

1.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the oral cancer claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities claim at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board was informed in September 2016 of the Veteran's death in August 2016.  Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010 (b)(2015).

ORDER

The appeal of entitlement to service connection for oral cancer is dismissed.

The appeal of whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


